 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     LAUSTEVEION JOHNSON,                            )
 4                                                   )
 5
                           Plaintiff,                )        Case No.: 2:16-cv-01889-GMN-DJA
           vs.                                       )
 6                                                   )                    ORDER
     GAROFALO, et al.,                               )
 7                                                   )
                           Defendants.               )
 8
                                                     )
 9

10          Pending before the Court is the parties’ Proposed Joint Pretrial Order, (ECF No. 185).
11   The proposed order does not comport with LR 16-4 of the District of Nevada’s Local Rules of
12   Practice. Specifically, the parties omit a section titled “Action by the Court.” Based on the
13   foregoing, the Court rejects the Proposed Joint Pretrial Order, (ECF No. 185), as deficient.
14          Accordingly,
15          IT IS HEREBY ORDERED that the parties shall have until April 24, 2020, to file a
16   new proposed joint pretrial order in accordance with LR 16-4.
17                      14 day of April, 2020.
            DATED this _____
18

19                                                ___________________________________
20
                                                  Gloria M. Navarro, District Judge
                                                  United States District Court
21

22

23

24

25



                                                Page 1 of 1
